                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

JEANETTE JOSS,

               Plaintiff,

vs.
                                               CASE NO.
PMLAS, INC., f/k/a POTOMAC FLOOR
COVERING, INC., d/b/a MIKE’S
FLOORING COMPANIES,

            Defendant.
________________________________/

              VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, JEANETTE JOSS (“Plaintiff” or “Joss”), through undersigned counsel, files

this Complaint and Demand for Jury Trial against Defendant, PMLAS, INC. f/k/a POTOMAC

FLOOR COVERING, INC., d/b/a MIKE’S FLOORING COMPANIES (“Defendant” or the

“Company”), and states as follows:

                                PRELIMINARY STATEMENT

       1.        This is a claim by Plaintiff JEANETTE JOSS against her former employer, for

the violation of the Americans with Disabilities Act, as amended (“ADA-AA”), 42 U.S.C. §

12101, et seq., and the Florida Civil Rights Act (“FCRA”), Fla. Stat. § 760 et. seq.

       2.        The Americans with Disabilities Act, 42 U.S.C. § 12101, et. seq., as amended is

a remedial statute aimed at addressing and providing remedy in response to combating

Congress’s findings that discrimination against individuals with physical or mental disabilities

persist in critical areas like employment, and our nation’s goals with respect to individuals with

disabilities is to assure equality of opportunity and participation. 42 U.S.C. § 12101(a)(1)-(8).

The ADA-AA is meant to protect qualified employees, like Joss, from discrimination,


                                                 1
harassment and retaliation in the workplace on account of a real or perceived mental or physical

disability, or for asking for a reasonable accommodation related to the disability. 42 U.S.C. §

12112.

         3.        Plaintiff suffers from a disability, and was able to perform her job with or

without a reasonable accommodation.           After Plaintiff informed Defendant of her need for

medical leave, and after Defendant initially approved her medical leave, Defendant discriminated

and retaliated against Plaintiff on the basis of her disability. Specifically, Defendant refused to

engage in the interactive process with Plaintiff to allow her to return to work in her position or in

another available position which she had identified. Defendant further hired a non-disabled

individual to fill the alternative position Plaintiff sought. In addition, Defendant also attempted

to change Plaintiff’s job duties and pay plan after Plaintiff requested leave, in order to deny

Plaintiff commissions she had already earned.

         4.        Accordingly, Plaintiff seeks all available relief in law, including but not limited

to: (i) a declaration from this Court that Defendant’s’ actions were unlawful; (ii) back pay and

front pay; (iii) medical expenses; (iv) compensatory damages in whatever amount she is found to

be entitled; (v) front pay; (vi) an award of interest, costs and reasonable attorney’s fees and

expert witness fees; (vii) punitive damages; (viii) equitable relief; (ix) pre-judgment and post-

judgment interest (where allowable); and (x) a jury trial on all issues so triable.

                                  JURISDICTION AND VENUE

              5.   This Court has jurisdiction pursuant to 1337, Title I of the ADA, as amended,

 Title 1 of the Civil Rights Act of 1991, and has authority to grant declaratory relief under the

 ADA-AA

              6.   Court has supplemental jurisdiction over Plaintiff’s pendant state court claims



                                                   2
 as they arise out of the same facts as circumstances as the federal claims.

         7.         Venue is proper in this judicial district under 28 U.S.C. §1391 because

 Defendant does business in this judicial district and the majority of the acts complained of took

 place in this judicial district.

                                               PARTIES

         8.         At all times material to this action, Plaintiff is currently a resident of Broward

 County, Florida.

         9.         At all times material to this action, Defendant was, and continues to be engaged

 in business in Florida, with its principal place of business in Broward County, Florida.

       10.          At all times material hereto, Plaintiff has a disability as defined by 42 U.S.C.

§12102 (1) and (2) that substantially limits one or more major life activities including major

body functions. Specifically, Plaintiff suffered from permanent complications from surgery

which cause her to be substantially limited in major life activities, including, but not limited to,

walking and/or standing for prolonged periods of time.

       11.          At all times material hereto, Plaintiff is a “qualified individual” under the ADA-

AA in that she is/was a person who meets legitimate skill, experience, education, or other

requirements of an employment position that she held or sought, and who can/could perform the

"essential functions" of the position with or without reasonable accommodation.

       12.          Plaintiff is covered by the ADA-AA/FCRA because she is an individual who:

               a.        Has a physical impairment that substantially limits one or more major life

                         activities or bodily functions; and/or

               b.        Has a record of physical impairment that substantially limits one or more

                         major life activities or bodily functions.



                                                    3
            13.   At all times relevant, Defendant was an “employer” as defined by 42 U.S.C.

 12111(5).

            14.   At all times relevant, Defendant was an “employer” as defined by Fla. Stat. 760,

 et. seq.

                                   CONDITIONS PRECEDENT

       15.        On December 18, 2018, Plaintiff filed a charge of discrimination and retaliation

with the Equal Employment Opportunity Commission, which was dual filed with the Florida

Commission on Human Rights.

       16.        Plaintiff has exhausted the administrative remedies available to her.

       17.        On or about November 27, 2019, the EEOC issued plaintiff a Dismissal and

Notice of Right to Sue against Defendant with regard to this matter. A copy of the Right to Sue

letter is attached as Exhibit A.

       18.        Plaintiff files her complaint within the applicable statute of limitations.

       19.        Jurisdiction over this claim is appropriate pursuant to Fla. Stat. Chap. 760

(FCRA), because more than 180 days passed since the filing of the charge, prior to the FCHR

making a determination.

       20.        All conditions precedent to this action have been satisfied and/or waived.

                                   GENERAL ALLEGATIONS

       21.        On February 24, 2015, Plaintiff was hired by Mike’s Carpets of Florida, L.L.C.

a/b/a Mike’s Flooring Companies, as a sales representative.

       22.        In 2016, the name of the company doing business as Mike’s Flooring

Companies changed to Potomac Floor Covering, Inc.




                                                   4
        23.       At that time, Plaintiff began working for Potomac Floor Covering, Inc., d/b/a

Mike’s Flooring Companies.

        24.       Potomac Floor Covering, Inc. changed its name in 2019 to PMLAS, Inc.

        25.       Plaintiff continued to work for Mike’s Flooring Companies continuously from

2015 until her termination on June 24, 2018.

        26.       Plaintiff performed well in her work for Defendant.

        27.       Plaintiff was not disciplined during her employment for Defendant prior to the

time she went on medical leave in 2018.

        28.       While Plaintiff was on medical leave, Plaintiff requested leave under the

FMLA.

        29.       Defendant was aware of Plaintiff’s serious health condition, and her request for

FMLA leave.

        30.       However, Plaintiff was not granted FMLA leave, and has been informed by

Defendant’s payroll company that the reason is that Defendant did not employ 50 employees

within a 75 mile radius and so was not a covered employer under the FMLA.

        31.       While on medical leave, Plaintiff identified accommodations that would enable

her to perform her sales job.          However, Defendant refused to discuss any reasonable

accommodation with her.

        32.       While on medical leave, Plaintiff identified alternate positions within the

company that she could perform with or without a reasonable accommodation.              However,

Defendant would not discuss this possible accommodation either.

        33.       Upon information and belief, Defendant hired one or more non-disabled persons

to fill the position(s) Plaintiff sought as an alternative to her sales position.



                                                    5
        34.       While Plaintiff was on leave, Defendant sought to make changes to her

compensation structure and job duties in an effort to interfere with Plaintiff’s receipt of her

already earned commissions.

        35.       Upon information and belief, these changes were a direct response to, and in

retaliation for, Plaintiff having taken leave for her disability.

        36.       Upon information and belief, non-disabled persons have been paid their

commissions even after leaving the Company.

        37.       In addition, in April 2018, approximately one month after Plaintiff went on

leave, and without engaging in any interactive process with Plaintiff, Defendant hired another

individual who, upon information and belief was not disabled, to take over Plaintiff’s role.

        38.       When Plaintiff questioned why this person had been hired, she was told that the

individual was hired to replace another person who had left the Company. However, Plaintiff is

not aware of any other sales associate who left at or around that time.

        39.       In June 2018, Defendant terminated Plaintiff’s employment.

        40.       Defendant allegedly based this termination on its position that Plaintiff had

failed to be in contact with the Company.

        41.       However, Plaintiff had made multiple attempts in June to contact the Company,

including its CEO, to discuss a reasonable accommodation, without receiving a response.

        42.       At all times relevant to this action, Defendant failed to comply with 29 U.S.C. §

2601, et seq., and 42 U.S.C. § 12101, et. seq., because it (i) discriminated against Plaintiff

because of her disability; (ii) refused to engage in good faith in the interactive process; (iii)

retaliated against Plaintiff due to her request for an accommodation; and (iv) refused to consider




                                                   6
Plaintiff for placement in a position she sought which was open, and instead hired one or more

non-disabled employees to fill the role(s).

        43.       At all times relevant to this action, Defendant failed to comply with 42 U.S.C. §

12101 et. seq., because Plaintiff disclosed her disability, and as a result, Defendant discriminated

and retaliated against Plaintiff because of her disability.

        44.       At no time during her employment did Defendant counsel or otherwise

discipline Plaintiff for failure to follow Defendant’s employee policies or procedures.

        45.       At no time during her employment did Defendant counsel or otherwise

discipline Plaintiff for violating any company policy.

        46.       Defendant’s reason for terminating Plaintiff was pretextual.

        47.       Defendant’s reason for terminating Plaintiff was manufactured, post hoc, after

Plaintiff engaged in activities protected the ADA-AA/FCRA.

        48.       Plaintiff was, at all times relevant, a qualified employee as defined by the ADA-

AA/FCRA.

          49.     Defendant fired Plaintiff in whole or in part because of her disability.

          50.     Plaintiff’s disability was a substantial or motivating factor in Defendant’s

  decision to terminate her.

          51.     Defendant’s decision to terminate Plaintiff was not wholly unrelated to

  Plaintiff’s disability.

          52.     Defendant’s decision not to place Plaintiff in an available position for which

  Plaintiff expressed interest was based on Plaintiff’s disability.

          53.     Upon information and belief, the person Defendant hired to fill the vacant

  position does not have a disability.



                                                   7
      54.        Defendant’s actions constitute discrimination in violation of the FCRA.

      55.        Defendant’s actions constitute retaliation for requesting a reasonable

accommodation under the ADA-AA and the FCRA.

                                   COUNT I
                 DISABILITY DISCRIMINATION UNDER THE ADA-AA

          56.    Plaintiff re-alleges paragraphs 1 through 55 of the Complaint, as if fully set

 forth herein.

          57.    Plaintiff is a qualified individual under the ADA-AA.

          58.    Defendant was an “employer” within the meaning of the ADA-AA.

          59.    Plaintiff was a qualified employee.

          60.    Plaintiff engaged in protected activity under the ADA-AA.

          61.    With actual knowledge of Plaintiff’s disability, Defendant terminated Plaintiff,

 in whole or in part, because of her disability.

          62.    With respect to Plaintiff’s employment, Defendant wrongfully terminated

 Plaintiff; discriminated against Plaintiff; failed to accommodate Plaintiff; failed to engage in

 the interactive process with Plaintiff; refused to assign Plaintiff to an open vacant position

 which she requested; and attempted to change Plaintiff’s job duties and pay structure to reduce

 her compensation on the basis of her disability, in violation of the ADA-AA and 42 U.S.C. §

 12112.

          63.    Plaintiff has been damaged by Defendant’s violation of the ADA-AA and

 suffered damages, which include past and future wages and benefits, loss of professional

 opportunities, loss of reputation, loss of savings and benefits, emotional distress, mental pain

 and anguish, and caused irreparable harm for which there is no adequate remedy at law.

          64.    The conduct of Defendant and its agents and employees proximately, directly,


                                                   8
and foreseeably, injured Plaintiff, including but not limited to, emotional pain and suffering,

humiliation, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

          65.        The conduct of Defendant was so willful and wanton and in such reckless

disregard of the statutory rights of Plaintiff so as to entitle her to an award of punitive damages

against Defendant, to deter it, and others, from such conduct in the future.

          66.        Plaintiff is entitled to any and all relief permitted under the ADA-AA, 42 U.S.C.

§ 12117(a), including equitable relief.

          67.        Plaintiff demands trial by jury.

      WHEREFORE, Plaintiff, JEANETTE JOSS, respectfully requests entry of:

                a.        judgment in her favor and against Defendant for violation of the anti-

                          discrimination/anti-retaliation provisions of the ADA-AA;

                b.        judgment in her favor and against Defendant for actual and compensatory

                          damages, including lost earnings, medical expenses, front pay, and/or all

                          actual monetary losses suffered as a result of Defendant’s conduct;

                c.        judgment in her favor and against Defendant for her reasonable attorneys’

                          fees and litigation expenses;

                d.        judgment in her favor and against Defendant for punitive damages;

                e.        declaratory judgment that Defendant’s practices toward Plaintiff violate

                          Plaintiff’s rights under the ADA-AA; and

                f.        an order granting such other and further relief as this Court deems just and

                          equitable under the circumstances of this case.




                                                        9
                                      COUNT II
                               RETALIATION AGAINST
                      PLAINTIFF FOR EXERCISING RIGHTS ADA-AA

       68.      Plaintiff re-alleges paragraphs 1 through 55 of the Complaint, as if fully set

forth herein.

       69.      Title I of the ADA-AA, 42 U.S.C. § 12111 requires that Defendant provide

reasonable accommodations to otherwise qualified employees with disabilities, such as

Plaintiff, including but not limited to transfer to a vacant position or leave as an

accommodation.

       70.      During the time Plaintiff was employed by Defendant, Plaintiff engaged in

protected activity under the ADA-AA.

       71.      Plaintiff also opposed Defendant’s acts and practices made unlawful by the

ADA-AA including, but not limited to, failing to accommodate Plaintiff’s disability,

attempting to change Plaintiff’s compensation plan and job duties due to her disability an effort

to reduce her compensation; refusing to discuss transfer; and reusing to engage in the ADA-

AA interactive process.

       72.      Defendant retaliated and discriminated against Plaintiff for engaging in said

protected activity.

       73.      During the time Plaintiff was employed by Defendant, she exercised and/or

enjoyed rights granted and/or protected by the ADA-AA, including, but not limited to,

requesting and making use of reasonable accommodations for her disability.

       74.      Defendant terminated Plaintiff’s employment after she exercised a right

afforded under the ADA-AA.

       75.      Defendant failed to engage in the interactive process by refusing to assign or

transfer Plaintiff to a vacant position, or even to discuss same with her. Defendant failed to

                                              10
engage in the interactive process by terminating Plaintiff on June 24, 2018, after refusing to

discuss a reasonable accommodation.

        76.        With actual knowledge of Plaintiff’s need for future leave, disability and

chronic serious health condition, Defendant terminated Plaintiff’s employment.

        77.        Under the ADA-AA, the Defendant was legally obligated to refrain from

retaliating against Plaintiff because of her request for accommodation of medical leave for her

disability.

        78.        Notwithstanding this obligation under the ADA-AA and in willful violation

thereof, Defendant retaliated against Plaintiff because she disclosed her disability and

requested a reasonable accommodation of medical leave of absence.

        79.        As a direct and proximate result of Defendant’s retaliation, interference,

coercion and/or intimidation in violation of the ADA-AA, Plaintiff has suffered damages in an

amount to be determined at trial.

        80.        Plaintiff demands trial by jury.

      WHEREFORE, Plaintiff, JEANETTE JOSS, respectfully requests entry of:

              a.        judgment in her favor and against Defendant for violation of the anti-

                        discrimination/anti-retaliation provisions of the ADA-AA;

              b.        judgment in her favor and against Defendant for actual and compensatory

                        damages, including lost earnings, medical expenses, emotional distress,

                        pain, anguish, front pay, and/or all actual monetary losses suffered as a

                        result of Defendant’s conduct;

              c.        judgment in her favor and against Defendant for her reasonable attorneys’

                        fees and litigation expenses;



                                                      11
                d.        judgment in her favor and against Defendant for punitive damages;

                e.        declaratory judgment that Defendant’s practices toward Plaintiff violate

                          Plaintiff’s rights under the ADA-AA; and

                f.        an order granting such other and further relief as this Court deems just and

                          equitable under the circumstances of this case.

                            COUNT III
            UNLAWFUL DISCRIMINATION/RETALIATION IN
    VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT (Fla. Stat. 760 et. seq.)

       81.           Plaintiff re-alleges paragraphs 1 through 55 of the Complaint, as if fully set

forth herein.

       82.           Plaintiff’s condition substantially limited one or more of Plaintiff’s major life

activities. Plaintiff’s condition was a disability or handicap as defined by the FCRA.

       83.           Plaintiff was qualified to perform the essential functions of her job or another

job within the Company which she sought, with or without reasonable accommodation.

       84.           Plaintiff requested one or more reasonable accommodations.

       85.           Defendant was aware of Plaintiff’s disability.

       86.           Defendant discriminated against and terminated Plaintiff on the basis of her

disability in violation of the FCRA.

       87.           Further, Defendant retaliated against Plaintiff for having requested a reasonable

accommodation.

       88.           As a result of Defendant’s conduct set forth above, Plaintiff is entitled to

compensation for any and all lost wages and benefits, compensatory damages, and reasonable

attorney’s fees and costs.

       89.           Defendant engaged in discrimination against Plaintiff with malice and reckless

indifference to Plaintiff’s rights under the FCRA.

                                                    12
       90.        Plaintiff suffered emotional pain and mental anguish as a direct result of

Defendant’s unlawful discrimination.

       91.        Plaintiff has suffered pecuniary losses as a direct result of Defendant’s unlawful

discrimination and retaliation.

       92.        As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

continues to suffer damages.

       93.        Plaintiff demands trial by jury.

     WHEREFORE, Plaintiff, JEANETTE JOSS, respectfully requests entry of:

             a.        judgment in her favor and against Defendant for violation of the anti-

                       discrimination/anti-retaliation provisions of the FCRA;

             b.        judgment in her favor and against Defendant for actual and compensatory

                       damages, including lost earnings, medical expenses, emotional distress,

                       pain, anguish, front pay, and/or all actual monetary losses suffered as a

                       result of Defendant’s conduct;

             c.        judgment in her favor and against Defendant for her reasonable attorneys’

                       fees and litigation expenses;

             d.        judgment in her favor and against Defendant for punitive damages;

             e.        declaratory judgment that Defendant’s practices toward Plaintiff violate

                       Plaintiff’s rights under the FCRA; and

             f.        an order granting such other and further relief as this Court deems just and

                       equitable under the circumstances of this case.




                                                     13
EXHIBIT “A”
